          Case 2:21-cv-00354-DJH Document 10 Filed 03/10/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Apache Muffler & Radiator Incorporated,          No. CV-21-00354-PHX-DJH
10                  Plaintiff,                        ORDER
11   v.
12   Country Mutual Insurance Company, et al.,
13                  Defendants.
14
              The Court is in receipt of a “Notice of and Request to Remand to the Superior
15
     Court of Arizona, Maricopa County” (Doc. 9), filed by Defendant Country Mutual
16
     Insurance Company on March 10, 2021. Therein, Defendant represents that Plaintiff has
17
     stipulated to the remand of this action to state court. Accordingly,
18
              IT IS ORDERED that the Clerk of Court shall take all action necessary to remand
19
     this action to the Superior Court of Arizona, Maricopa County.
20
              IT IS FURTHER ORDERED that this action is terminated and shall be closed.
21
     All scheduled hearings are vacated.
22
              Dated this 10th day of March, 2021.
23
24
25
                                                    Honorable Diane J. Humetewa
26                                                  United States District Judge
27
28
